Citation Nr: 0926823	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-00 759	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for additional residuals of 
shrapnel wounds, to include any affecting the right hand and 
wrist, and any leg scars. 



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from January 1943 to November 
1945.  He received the Purple Heart medal, among other 
awards.

This appeal to the Board of Veterans Appeals (Board) arises 
from July and November 2005 rating actions that denied 
service connection for residuals of shrapnel wounds of the 
back, legs, and right hand and wrist.

By rating action of November 2006, the RO granted service 
connection for peripheral vascular disease of each lower 
extremity associated with shrapnel injury to the legs, and 
for a left gluteal area shrapnel wound scar. 

By decision of September 2008, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

In July 2009, the Board Vice-Chairman advanced this appeal on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has, to the extent 
possible, been accomplished.

2.  Additional residuals of shrapnel wounds, to include any 
affecting the right hand and wrist, and any leg scars were 
not shown present in service, and are not currently 
objectively demonstrated.  




CONCLUSION OF LAW

The criteria for service connection for additional residuals 
of shrapnel wounds, to include any affecting the right hand 
and wrist, and any leg scars are not met.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R.            
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it 
defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim remaining on 
appeal has, to the extent possible, been accomplished.

A June 2005 pre-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist him in his claim, 
and what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and been provided ample opportunity to submit such 
information and evidence.  

Additionally, the 2005 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what evidence the VA had 
received, the evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that the VA 
would make reasonable efforts to get.  The Board thus finds 
that the 2005 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2005 document meeting the VCAA's notice requirements was 
furnished to the Veteran before the July and November 2005 
rating actions on appeal. 

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the Veteran was furnished notice of the latter requirements 
in a January 2007 2006 RO letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include service medical records 
and post-service VA medical records through 2008. 
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In June 2005, March 2006, and March 2009, the Veteran stated 
that he had no additional evidence to submit in connection 
with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board notes that the RO ordered a VA examination 
of the Veteran in June 2005 to determine the nature and 
extent of his claimed residuals of shrapnel wounds.  In July 
2005, prior to the examination, the Veteran notified the RO 
that his age and disability prevented him from reporting for 
the examination.  In July 2006, the RO ordered another VA 
examination of the Veteran.  In an August 2006 medical 
report, a VA physician stated that he had reviewed a letter 
sent by the Veteran in which he stated that physical 
disability prevented him from reporting for the examination.  

Inasmuch as appellate review of the claims folder disclosed 
that the Veteran had regularly reported for periodic 
outpatient physical examinations at various VA medical 
facilities in Iowa City, Dubuque, and Waterloo, Iowa from 
2001 to 2008, the Board in September 2008 remanded this case 
to the RO to give the Veteran another opportunity to report 
for a VA examination at a convenient location to obtain 
information needed to resolve the claim remaining on appeal.  
In March 2009, the Iowa City, Iowa VA Medical Center sent the 
Veteran a notice to report for a VA examination at that 
facility on a date in April.  The notice was sent to the 
veteran's correct address of record, but he failed to report 
for the examination.  Thus, under the provisions of 38 C.F.R. 
§ 3.655(b) (2008), the service connection claim remaining on 
appeal shall be rated based on the evidence of record. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim 
remaining on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service with a U.S. military, naval, or air 
organization during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

The Veteran contends that he suffers from additional 
residuals of inservice shrapnel wounds, to include those 
affecting the right hand and wrist, and leg scars.  In this 
regard, the Board notes that, by rating action of November 
2006, the RO granted service connection for peripheral 
vascular disease of each lower extremity associated with 
shrapnel injury to the legs, and for a left gluteal area 
shrapnel wound scar.  Thus, the matter remaining on appeal is 
whether the Veteran has residuals of inservice shrapnel 
wounds other than those for which he is already service 
connected. 

The service medical records are completely negative for 
findings or diagnoses of any residuals of shrapnel wounds 
affecting the right hand and wrist, and leg scars.  The 
November 1945 separation examination noted that the Veteran 
sustained unspecified body bruises and burns in 1943, and was 
treated at a hospital in North Africa, but he denied any 
present wound or injury which was disabling.  Current 
examination showed no present physical or musculoskeletal 
defects, and the skin showed no burn residuals, and the 
examiner opined that any 1943 wound or injury had been 
incurred in line of duty, but would not result in disability.

A ship's history of the HMT Rohna, which sank in the 
Mediterranean north of Algeria while carrying U.S. troops in 
November 1943, includes general information about the ship 
and its history, and comprehensive information about the 1943 
incident, but contains no specific mention of the Veteran.  

Neither have additional residuals of shrapnel wounds 
affecting the right hand and wrist, and any leg scars been 
objectively demonstrated in the post-service years.  Numerous 
post-service VA medical records and examination reports from 
2001 to 2008 include thorough examinations of the skin and 
upper and lower extremities which have consistently shown no 
disability of the right hand or wrist and no leg scars.  
August 2004 and May 2005 VA examinations showed normal muscle 
tone and strength in the upper extremities, and normal skin 
and soft tissue texture.  

In an August 2006 medical report, a VA physician reviewed the 
evidence of record including the claims folder, and noted the 
veteran's complaints including shrapnel injury scars on the 
right hand and thumb and leg problems.  After a review of 
pertinent evidence including VA primary care notes, the 
doctor commented on the veteran's disabilities, but noted no 
clinical findings showing the current existence of any 
residuals of shrapnel wounds affecting the right hand and 
wrist, and any leg scars.  

August 2007 VA inpatient nursing home evaluation of the 
Veteran, including comprehensive assessments and 
examinations, was negative for findings or diagnoses of any 
residuals of shrapnel wounds affecting the right hand and 
wrist, and leg scars.  The most recent VA outpatient primary 
care physician's evaluation in April 2008 showed no 
complaints, findings, or diagnoses of any residuals of 
shrapnel wounds affecting the right hand and wrist, and leg 
scars.            

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, there is no 
competent evidence that shows the existence of additional 
residuals of shrapnel wounds that affect the veteran's right 
hand and wrist, and any leg scars for which service 
connection is sought (and hence, no evidence of a nexus 
between any such disability and service), there can be no 
valid claim for service connection.  See Gilpin v. West,  155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  As the competent medical evidence of record 
does not show the current existence of additional residuals 
of shrapnel wounds affecting the right hand and wrist, and 
any leg scars, the Board finds that service connection 
therefor is not warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, such do not provide any 
basis for allowance of the claim.  While the Veteran may 
believe that he currently has additional residuals of 
inservice shrapnel wounds affecting the right hand and wrist, 
and leg scars, there is no credible evidentiary support for 
such contentions.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997)  (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  Hence, his assertions in this regard have no 
probative value.

Under these circumstances, the Board concludes that service 
connection for additional residuals of shrapnel wounds, to 
include any affecting the right hand and wrist, and any leg 
scars must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for additional residuals of shrapnel 
wounds, to include any affecting the right hand and wrist, 
and any leg scars, is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


